CROSS, Judge,
concurring specially:
I concur in the result reached in the instant case even though the complaint herein under review is unduly burdened with mis-joinder of parties and of causes of action. Basically, Plaza South Association, Inc. seeks a declaration of its rights under certain irrevocable assignments of additional parking spaces. This is a proper matter for declaratory relief under Section 86.021, Florida Statutes, and the cause is properly returned to the trial court for further proceedings.